(DELPHI LOGO) [c76188p7618815.gif]
EXHIBIT 10.5

         
 
  * * *   TEXT OMITTED AND FILED SEPARATELY
 
      CONFIDENTIAL TREATMENT REQUESTED
 
      UNDER 17 C.F.R. SECTIONS 200.80(b)(4) and
 
      230.406 

August 29, 2008
Mr. Zvi Huber
Stellar Satellite Communications
46050 Manekin Plaza, Suite 100
Dulles, Virginia 20166
Subject: Pricing Agreement between Stellar Satellite Communications Ltd.
(“Stellar”) and Delphi Automotive Systems LLC, acting through its Delphi
Electronics & Safety Division (together with its Affiliates, “Delphi”), having a
place of business at One Corporate Center, Kokomo, Indiana 46904-9005 USA. —
DS100/DS101/DS300/DS401
Dear Mr. Huber,
Delphi is extremely excited about the opportunity to continue our business
together. Capitalized terms used but not otherwise defined in this letter
agreement (this “Agreement”) shall have the meanings set forth in the
Cooperation Agreement among Stellar, ORBCOMM Inc. and Delphi, as recently
extended (the “Cooperation Agreement”). During the term of the Cooperation
Agreement, Stellar has the right to purchase DS 401, DS 300, DS 100 and DS 101
Modems from Delphi and upon receipt of purchase orders for such Modems, Delphi
shall supply such Modems to Stellar on the following per unit pricing and terms
effective as of January 1, 2008:
DS401 prices and terms (including for Purchase Order #606) as follows:
a. First [* * *] units at US$[* * *]
b. Next [* * *] units at US$[* * *]
c. Next [* * *] units at US$[* * *]
d. All remaining purchased units at US$[* * *]
DS300 prices and terms as follows:
a. First [* * *] units at US$[* * *]
b. Next [* * *] units at US$[* * *]
c. Any additional units at US$[* * *]

 

Page 1 of 8



--------------------------------------------------------------------------------



 



DS100/101 prices and terms as follows:
a. First [* * *] units at US$[* * *]
b. Next [* * *] units at US$[* * *]
c. Next [* * *] units at US$[* * *]
d. All remaining purchased units at US$[* * *]
Warranty
All products supplied by Delphi will carry a four year field year warranty as
set forth on Exhibit A.
Special Terms
Stellar agrees to purchase [* * *] DS401 Modems within 24 months of the product
first being commercially available. Any quantity of this amount that remains
un-purchased at the end of the 24-month period will be assessed a $[* * *] per
unit penalty payable on the 15th day of the 25th month of such commercial
availability.
DS401, DS101, DS100 and DS300 Intellectual Property, including but not limited
to source code, schematics, bill of materials will be provided to Stellar by
Delphi and used in accordance with terms of the Cooperation Agreement.
This Agreement will supersede in its entirety the letter agreement dated May 6,
2004 between Delphi and Stellar. This Agreement will be assigned and apply to
any third party or its affiliate in connection with the acquisition, by sale or
merger, of Stellar’s business related to the subject matter of this Agreement by
such third party or its affiliate.
Pricing is based on current commodity costs. Delphi and Stellar reserve the
right to review and renegotiate pricing annually on the basis of commodity costs
fluctuating at a rate more than [* * *]% above or below the current commodity
costs. If the parties are unable to reach agreement on any such adjustment, the
pricing adjustment shall be determined by a mutually agreeable independent party
based on the actual increase or decrease of applicable commodity prices.
Delphi Electronics & Safety Terms and Conditions of Sale are attached and
considered as part of this Agreement.
If you have any questions, please don’t hesitate to contact me at the number
below.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date of the last signature hereto.

 

Page 2 of 8



--------------------------------------------------------------------------------



 



              DELPHI INCORPORATED        
 
            Delphi Electronics and Safety   Stellar Satellite Communications
Ltd. Systems Division        
 
           
By:
  /s/ T.J. Puza   By:   /s/ Zvi Huber
 
           
 
           
Name:
  T.J. Puza   Name:   Zvi Huber
Title:
  Managing Director   Title:   General Manager
Date
  September 8, 2008   Date:   August 29, 2008

 

Page 3 of 8



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [c76188p7618816.gif]
Terms and Conditions of Sale
Delphi Delco Electronics Systems (“Seller”) agrees to sell to you (“Buyer”) its
products and/or services according to the following terms and conditions.
Unless Seller agrees otherwise in writing, any order submitted by Buyer will
only be accepted if it is in writing and with the understanding that Seller’s
products are being supplied pursuant to the following terms and conditions and
Seller rejects all additional or different terms, however proposed by Buyer.

1.   Order of Products. Unless Seller agrees otherwise in writing, Buyer shall
place firm orders with Seller covering an eight (8) week period at least sixty
(60) calendar days prior to the requested date of shipment. Each firm order
submitted by Buyer shall include a non-binding forecast of Buyer’s expected
orders for an eight (8) week period beyond the firm order. Buyer shall also
provide Seller with an estimated annual usage of the purchased products.

2.   Acceptance of Firm Orders. Should Seller be unable to meet Buyer’s delivery
schedule or quantity requirements or otherwise be unable to accept a firm order,
Seller shall notify the Buyer in writing. Any firm order for products and/or
services can only be canceled, terminated or modified by Buyer, with Seller’s
written consent and shall be subject to cancellation charges.

3.   Prices. Unless otherwise agreed in writing, prices for products identified
under a firm order shall remain effective for the period covered by the firm
order. Any different or additional products will be billed at the price
prevailing at the time of shipment. If there is any delay in completion or
shipment of an order due to any change requested by Buyer or as a result of any
delay on Buyer’s part in furnishing information required for completion or
shipment of the order, the price for products is subject to change. There will
be added to the quoted price any sales or other tax or duty which Seller may be
required to collect or pay upon the sale of products.

4.   Payment. Following each shipment of products and/or services, Seller shall
submit invoices to Buyer stating amounts due. Payment for each shipment of
products shall be made by Buyer in U.S. dollars.

Payments for U.S. and Canadian sales are made, according to terms: net twentieth
prox. (payment for product shipped during a calendar month shall be received by
the twentieth of the following month), at the following address:

         
 
  USD Currency Check   USD Currency Wire Transfer
 
  Delphi Delco Electronics Systems   Chase Manhattan Bank, N.A.
 
  c/o Bank One N.A.   4 Chase Metrotech Center — 8th Floor
 
  P O Box 93268   Brooklyn, New York 11245 
 
  Chicago, Illinois 60673   Account Name: Delphi Delco Electronics Systems
 
      Account No. 910-2-640233 
 
      Swift Code: CHASUS33 
 
      ABA Routing No. 021000021 
 
      In Favor Of: Delphi Delco Electronics Systems

 

Page 4 of 8



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [c76188p7618816.gif]
Seller may, at any time, suspend performance of any order or require payment in
cash, security, or other adequate assurance satisfactory to Seller, when in
Seller’s reasonable opinion, the financial condition of the Buyer or other
reasonable grounds for insecurity warrant such action.

5.   Shipment and Packing. All products shall be sold f.o.b. Seller’s factory
unless otherwise agreed to in writing. Title and risk of loss shall pass to
Buyer upon delivery to the carrier at Seller’s factory. Delivery dates indicated
on quotations are approximate only. Buyer shall be responsible for arranging and
paying for shipment of products from Seller’s factory, together with insurance,
duties, taxes, inspection fees and all other costs associated with shipment. It
shall be the Buyer’s Freight Forwarder’s responsibility to provide Buyer with
all details for shipment of Products.       Seller shall pack and mark the
products according to its standard procedures for domestic and/or export
shipment.

6.   Warranty. All products sold by Seller are warranted to conform to drawings
and specifications mutually agreed upon in writing and to be free from defects
in material and workmanship under normal use and service for the time period the
products are at Buyer’s factory until forty-eight (48) months from the date of
delivery of the product to Buyer. Seller’s sole obligation, and Buyer’s
exclusive remedy, under this warranty is for Seller to repair or replace or
refund Buyer’s purchase price for any part of the product which fails to meet
the foregoing warranty. At Seller’s option, Buyer shall return to a Seller plant
location or repair center designated by Seller during the warranty period any
product for which a claim is made, at Seller’s cost, with a written explanation
of any claimed failure.

The provisions of this warranty shall not apply to products (i) used for
purposes for which they are not designed or intended; (ii) which have been
repaired or altered without Seller’s prior written consent; (iii) which have
been subjected to misuse, negligence, accident or improper maintenance or
installation; or (iv) which, based on Seller’s examination, do not disclose to
Seller’s satisfaction nonconformance to the warranty.
Repair Handling. Out-of-warranty Products returned to Seller for repair shall be
shipped by Buyer to an authorized repair facility identified by Vendor from time
to time freight paid by and at Purchaser’s risk. RMA’s should be shipped in lots
and will be repaired within 15 business days of receipt by the repair facility.
Returns shall be in original packaging, if possible, and in any event shall be
packaged appropriately for safe shipment.
Warranty Repairs or Replacement. Seller shall repair or replace all Product
under warranty (at Seller’s option) within thirty (30) business days of receipt
thereof from Buyer or Buyer’s customer. Vendor shall be responsible for all
costs and expenses relating to repair or replacement of Products under warranty,
and for return shipment of the repaired or replacement Product.
Epidemic Failure. An epidemic failure is defined as more than one percent (1%)
of a Shipping Lot exhibiting the same failure resulting from the same root
cause. In the event of Epidemic Failure, Seller will be responsible for
correcting such Epidemic Failure, which may include the support of retrieving of
units impacted by such Epidemic Failure. Seller shall make any reasonable effort
to correct the failure in the most expeditious manner. Seller shall supply
initial 5 phase corrective action within 5 business days. Seller will supply
root cause analysis and irreversible corrective action within 30 days of
affective units being delivered to Seller’s factory or selected repair facility.

 

Page 5 of 8



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [c76188p7618816.gif]
NO OTHER WARRANTIES, EXPRESS OR IMPLIED, ARE MADE WITH RESPECT TO THE PRODUCTS
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

7.   LIMITATION OF LIABILITY. IN NO EVENT SHALL SELLER BE LIABLE FOR SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF
PROFITS, LOSS OF REVENUE, LOSS OF USE OF THE PRODUCTS OR OTHER EQUIPMENT,
DOWNTIME COSTS OR CLAIM OF BUYER’S CUSTOMERS, WHETHER BASED ON CONTRACT, TORT
(INCLUDING STRICT LIABILITY, PATENT OR COPYRIGHT INFRINGEMENT, OR NEGLIGENCE) OR
OTHERWISE, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

8.   Product Changes and Discontinuance. Seller agrees to notify Buyer of any
changes in the form, fit, or function of design or specifications of the
products, any change in manufacturing location, or of any decision to
discontinue products at the earliest possible time.

If Buyer desires product changes, Buyer shall submit a written request to Seller
for consideration. Within a reasonable period thereafter, but under no case not
longer than 30 days after such request has been submitted, Seller shall notify
Buyer of its acceptance or rejection of the proposal. If accepted, Seller shall
provide Buyer with its charges for the product and tool change with a proposed
implementation date.

9.   Patents. Up to the value of the products/services ordered, Seller will
indemnify Buyer against any claim that any article itself, furnished hereunder,
directly infringes a U.S. patent or copyright, provided that Seller is notified
promptly and in writing of the suit; provided, however, that if the products
sold hereunder are to be prepared or manufactured according to Buyer’s
specifications, Buyer shall indemnify Seller against any claims or liability for
patent or trademark infringement on account of such preparation or manufacture.
Seller’s indemnity does not extend to any suit based upon any infringement or
alleged infringement of any patent or copyright by the combination of any
article furnished by Seller with other elements if such infringement would be
avoided by the use of the article alone. The foregoing states the entire
liability of Seller for patent or copyright infringement.

10.   Technical Information. Neither Buyer nor Seller shall assert any claim
against the other with respect to any technical information which has been or
may hereafter be disclosed to such other in connection with the sale of product
hereunder, except claims for patent infringement or claims under a separate
written agreement between the parties.

11.   Cancellation of Agreement. Either party may cancel this Agreement without
liability to the other party if the other party:

  (a)   materially breaches this Agreement and does not correct such breach
within ten (10) days after receipt of written notice from the notifying party
specifying such breach;     (b)   becomes insolvent, or enters bankruptcy,
receivership, liquidation, dissolution or similar proceeding, provided such
event is not vacated or nullified within fifteen (15) days of such event; or    
(c)   a significant portion of the assets of the other party necessary for the
conduct of its business becomes subject to attachment, embargo or expropriation.

 

Page 6 of 8



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [c76188p7618816.gif]

12.   Force Majeure. Any delay or failure of Seller to perform its obligations
hereunder shall be excused to the extent that it is caused by an event or
occurrence beyond its reasonable control such as, by way of example and not by
way of limitation, acts of God, actions by any governmental authority (whether
valid or invalid), fires, floods, windstorms, explosions, riots, natural
disasters, wars, sabotage, labor problems (including lockouts, strikes, and
slowdowns) at Seller’s facility, its source plant or suppliers, inability to
obtain power, material, labor, equipment, or transportation, or court injunction
or order.

13.   Government Approvals. Seller and Buyer, respectively, shall be responsible
for compliance with and for the obtaining of such approvals and/or permits as
may be required under national, state, and local laws, ordinances, regulations,
and rules as may be applicable to the performance of their respective
responsibilities and obligations under these Terms of Sale.

14.   Governing Law. These terms of sale shall be governed by and construed
according to the laws of the State of New York as such laws are applied to
contracts between residents of the State of New York to be performed entirely
within such state, specifically excluding application of the U.N. Convention on
Contracts for International Sale of Goods.       For sales to a Buyer located
outside the U.S. and Canada, the parties shall meet and negotiate in good faith
to settle any allegation of breach or question of interpretation relating to
these terms. If parties are unable to settle the matter within thirty (30) days
after their first meeting, then upon the demand of either party, the matter
shall be submitted to binding arbitration in accordance with the Rules of
Conciliation and Arbitration of the International Chamber of Commerce. The
arbitration proceeding shall take place in Kokomo, Indiana, U.S.A., and shall be
conducted in the English language. The arbitration tribunal shall consist of
three (3) members, one (1) appointed by each party and the third appointed by
the first two members. The arbitration tribunal shall resolve the questions
submitted, award the relief to which each party may be entitled, and allocate
the costs of arbitration. The arbitration award shall be final, binding on the
parties, not subject to appeal, and enforceable by any court having jurisdiction
over the necessary party or its assets.

15.   Amendments. These terms of sale, when accepted, supersede all previous
agreements, oral or written, between Buyer and Seller with respect to the
subject matter hereof. No amendment or modification to these terms of sale shall
be binding upon either party unless it is in writing and is signed by both
parties.

16.   Severability. If any provision of these terms of sale shall be held to be
invalid, illegal, or unenforceable under any statute, regulation, ordinance,
executive order, or other rule of law, that provision shall be deemed severed to
the extent necessary to comply with such statute, regulation, ordinance, order,
or rule. The remaining provisions hereof shall remain in effect.

17.   Assignment. Neither party may assign any of its rights or delegate any of
its obligations under these Terms of Sale without first obtaining the written
consent of the other party; provided, however, Seller shall have the right to
assign its rights or delegate its duties to Delphi Automotive Systems (“Delphi”)
or a direct or indirect wholly-owned subsidiary of Delphi, by providing written
notice to the Buyer and Buyer shall have the right to assign its rights or
delegate its duties to Orbcomm LLC. or any of its legal affiliates.

 

Page 7 of 8



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [c76188p7618816.gif]

18.   Language. These terms of sale are prepared and shall be executed in the
English language. Any translation of these terms into another language shall be
strictly for convenience, and the English language shall govern any question
with respect to interpretation.

 

Page 8 of 8